This was a proceeding under an Act of the General Assembly entitled, “An Act providing for the settlement of claims against the Roman Catholic Chapel in the town of New Castle,” passed February 8, 1820. 6 Del.Laws 14. Agreeably to the provisions of that Act, freeholders had been appointed on the petition of [-] 1 and others, to examine the debts or claims against the said Chapel, etc. At this term report was made. That report was excepted to as above, and, on hearing the parties, the report was confirmed.

 Blank in manuscript.